UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6047


MIKE SETTLE,

                      Plaintiff – Appellant,

          v.

BALTIMORE POLICE DEPARTMENT,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:15-cv-01377-JFM)


Submitted:   March 29, 2016                   Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mike Settle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mike Settle appeals the district court’s order dismissing

his   complaint   as   frivolous   pursuant       to    28   U.S.C.    §   1915(e)

(2012).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.      Settle     v.       Baltimore    Police       Dept.,   No.

1:15-cv-01377-JFM (D. Md. Dec. 18, 2015).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                           AFFIRMED




                                        2